DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (CN 107527595).
Regarding claim 1, Cao teaches a microfluid detection device (referred to as a microfluidic system in page 5 and shown in Figure 1) (wherein detection of 
a first substrate (referred to as an infrabasal plate 200 in page 5 and shown in Figure 1a) and a second substrate (referred to as a upper substrate 100 in page 5 and shown in Figure 1a) facing each other, and a microfluid chamber (which corresponds to drop accommodation space 300 in page 6 and shown in Figure 1a) between the first substrate (infrabasal plate 200) and the second substrate 100;
wherein the first substrate (infrabasal plate 200) has a plurality of photoelectric sensors (referred to as multiple photosensitive detection units 220 in page 6 and shown in Figure 1a) and an output circuit (referred to as a driver element 230 in page 6 and shown in Figure 1a) connected to the plurality of photoelectric sensors (multiple photosensitive detection units 220), each of the photoelectric sensors is configured to convert an optical signal passing through the second substrate and the microfluid chamber to an electrical signal (see paragraph 9 in page 6, which recites that “[w]hen light is irradiated to some photistors 221 by drop (i.e. when light passes through a liquid drop and then is irradiated to some photosensitive transistors 221), these photosensitive transistors 221 can produce photoelectric current”), and the output circuit (driver element 230) is configured to output the electrical signal obtained by the photoelectric sensor (photosensitive detection unit 220).
Regarding claim 2, Cao teaches the microfluid detection device according to claim 1, 
wherein the output circuit (driver element 230) comprises: 

wherein each of the first switching sub-circuits (driving transistor 231) has an input terminal, an output terminal, and a first control terminal (a transistor is a switching device which regulates and amplify the electrical signal likes voltage or current. The transistors inherently has three terminals. For a FET (field effect transistor) the terminals are commonly named source, gate and drain) and the input terminal of the first switching sub- circuit (221) is connected to the corresponding photoelectric sensor (photosensitive detection units 220) (wherein  Figure 2a shows where a gate electrode of the photosensitive transistor 221 is coupled to a first scan signal line Sl,  where a source electrode of the photosensitive transistor 221 is coupled to a first power  supply voltage signal line VDl, and a drain electrode of the photosensitive transistor 221 is coupled to a source electrode of the first gating transistor 222.) In addition, Cao teaches that a   gate electrode of the first gating transistor 222 is coupled to a second scan signal line S2, and a drain electrode of the first gating transistor 222 is coupled to a read signal line Readline) (see paragraph 5 in page 6 of Cao); and 
each of the first switching sub-circuits (driving transistor 231) is configured to output the electrical signal obtained by the corresponding photoelectric sensor (photosensitive detection units 220) from the output terminal of the first switching sub-circuit (driving transistor 231) under the control of a control signal provided by the first control terminal (wherein Figure 2a shows a gate electrode of the driving 
Regarding claim 3, Cao teaches the microfluid detection device according to claim 2, 
wherein the first switching sub-circuit (driving transistor 231) comprises: 
a first switching transistor (referred to as driving transistor 231 in paragraphs 6-7 in page 6), 
wherein a gate electrode (referred to as source electrode in paragraphs 5-6 in page in page 6) of the first switching transistor (driving transistor 231) is connected to the first control terminal, a first electrode (referred to as drain electrode in paragraph 5 in page 6) of the first switching transistor is connected to the input terminal of the first switching sub-circuit, and a second electrode (referred to driving electrodes 232 in paragraph 5-6 in page 6) of the first switching transistor (driving transistor 231)  is connected to the output terminal of the first switching sub-circuit.
Regarding claim 4, Cao teaches the microfluid detection device according to claim 2,
wherein the plurality of first switching sub-circuits (driving transistor 231) is disposed in an array on the first substrate (infrabasal plate 200) (see Figure 1a);
first control terminals of the plurality of first switching sub-circuits disposed along a first direction are connected to a same control line, and output terminals of 
wherein the first direction is one of a row direction and a column direction, and the second direction is the other one of the row direction and the column direction (see Figure 3a).
Regarding claim 5, Cao teaches the microfluid detection device according to claim 1, further comprising: 
at least one of a first hydrophobic layer 110 and a second hydrophobic layer 200, 
wherein the first hydrophobic layer 110 is on a side surface, close to the microfluid chamber (which corresponds to drop accommodation space 300), of the first substrate (infrabasal plate 200) and the second hydrophobic layer 210 is on a side surface, close to the microfluid chamber (which corresponds to drop accommodation space 300), of the second substrate 100 (see the first and second paragraphs in page 6 which recite that “[t]he first hydrophobic layer 110 positioned at upper substrate 100 towards the outermost surfaces of drop accommodation space 300; The second hydrophobic layer 210 positioned at infrabasal plate 200 towards the outermost surfaces of drop accommodation space 300”).
Regarding claim 6, Cao teaches the microfluid detection device according to claim 5, further comprising: 
a drive circuit (corresponding to another driver element 230) configured to provide an electric field acting on a target hydrophobic layer 110/210; 
wherein the target hydrophobic layer is configured to change in hydrophobicity under the action of the electric field, to drive microfluid to move 
the target hydrophobic layer comprises at least one of the hydrophobic layer 110 and the second hydrophobic layer 210.
Regarding claim 7, Cao teaches the microfluid detection device according to claim 6, wherein the drive circuit (driver element 230) comprises: 
a power source terminal, configured to provide a power source signal (see paragraph 7 in page 12 which recites that “source electrode is connected with the first power supply voltage signal line”); 
a plurality of drive sub-circuits (driving transistor 231), configured to provide an electric field to different regions of the target hydrophobic layer (see Figure 1a); and 
a plurality of second switching sub-circuits (another one of driving transistors 231) , wherein the plurality of second switching sub- circuits are in a one-to-one correspondence with the plurality of drive sub-circuits, the second switching sub-circuit has an input terminal, an output terminal, and a second control terminal, the input terminal of the second switching sub-circuit is connected to the power source terminal (see paragraph 14 in page 3 which recites that “source electrode is connected with the first power supply voltage signal line”), the output terminal of the second switching sub-circuit (the another one of driving transistors 231) is connected to the corresponding drive sub- circuit, and the second switching sub-circuit ( the another one of driving transistors 231) is configured to transmit the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-12 is rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claims 6 and 7 above, and further in view of Sterling (US PGpub 2003/0164295).
Regarding claim 8, Cao teaches the microfluid detection device according to claim 7, wherein each of the drive sub-circuits (driving transistors 231) comprises a first electrode and a second electrode (see page 3 where it is recited that “[E]ach driver element includes: driving transistor and driving electrodes the grid of the driving transistor is swept with the 3rd Retouch signal wire to be connected, source electrode is connected with data signal line, and drain electrode is connected with the driving electrodes”), each of the second switching sub-circuits is connected to the first electrode in the corresponding drive sub-circuit respectively, and the second switching sub-circuit is on the same substrate as the first electrode  (see Figures 1a-4a); 
Cao does not teach that the first electrode and the second electrode in each of the drive sub-circuits are disposed in any one of the following manners: 
the first electrode and the second electrode are spaced apart from each other in an insulating manner at a side, close to the microfluid chamber, of the first substrate; 
the first electrode and the second electrode are spaced apart from each other in an insulating manner at a side, close to the microfluid chamber, of the second substrate; 
the first electrode is at a side, close to the microfluid chamber, of the first substrate, and the second electrode is at a side, close to the microfluid chamber, of the second substrate; and 

In the analogous art of providing an active matrix microfluidic platform to manipulate small samples of fluid for chemical, biochemical, or biological assays without moving parts using a two-dimensional matrix array of drive electrodes, Sterling teaches a first electrode and a second electrode being spaced apart from each other in an insulating manner at a side, close to a microfluid chamber, of a first substrate. In particular Sterling recites in [0011]  “a microfluidic platform having a microfluidic structure including a two-dimensional matrix array of drive electrodes, row and column driving circuits and a ground electrode and in [0030] that “[t]he microfluidic structure 12 includes an array of drive electrodes 26. In one embodiment illustrated in FIG. 1, the array of drive electrodes 26 takes the form of a two-dimensional matrix array. The two-dimensional matrix of drive electrodes 26 allows movement of the fluids via electrowetting in any direction on the microfluidic structure 12, without dedicated hardware defined flow paths. This provides significantly increased flexibility in use over microfluidic structures 12 having hardware defined flow paths, and may be less costly to manufacture since it allows the use of well-developed techniques from the field of active matrix display fabrication and control”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the matrix array of insulated electrodes of Sterling into the microfluid detection device of Cao for the benefit of allowing movements of fluids while providing less costly to manufacture 
Regarding claim 9, Cao teaches the microfluid detection device according to claim 7, 
Cao does not teach a microfluid detection device
wherein the second electrodes in the plurality of drive sub-circuits are of an integral structure; and 
an orthographic projection of the first electrode on the substrate which the second electrode is on and the integral structure meet any one of the following relationships: the integral structure is grid-shaped, and the orthographic projection of the first electrode on the substrate which the second electrode is on is within a grid of the grid-shaped integral structure; and 
the integral structure is block-shaped, and the orthographic projection of the first electrode on the substrate which the second electrode is on is within the block-shaped integral structure.
In the analogous art of providing an active matrix microfluidic platform to manipulate small samples of fluid for chemical, biochemical, or biological assays without moving parts using a two-dimensional matrix array of drive electrodes, Sterling teaches a microfluid detection device  in [0011]  wherein 
 “a microfluidic platform having a microfluidic structure including a two-dimensional matrix array of drive electrodes, row and column driving circuits and a ground electrode and in [0030] that “[t]he microfluidic structure 12 includes an array of drive electrodes 26. In one embodiment illustrated in FIG. 1, the array of drive electrodes 26 takes the form of a two-dimensional matrix array. The two-
Figure 1 and paragraphs [0010] and [0030] of Govyadinov teach the claim language wherein the orthographic projection is understood to be a representation of a 3 dimension structure into 2 dimensions, an integral structure is interpreted to be formed as a unit i.e. composed of constituent parts, a grid-shape is understood  to be a 2 dimensional matrix and a block-shaped structure is likewise understood  to be a 2 dimensional matrix.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the matrix array of insulated electrodes of Sterling (which teaches the claimed structure) into the microfluid detection device of Cao for the benefit of allowing movements of fluids while providing less costly to manufacture microfluidic structures that take 
Regarding claim 10, Cao teaches the microfluid detection device according to claim 7, 
Cao does not teach a microfluid detection device wherein the first electrodes and the second electrodes in the plurality of drive sub-circuits are in an array; and the substrate which the second electrodes are on has a plurality of regions in an array, and each of the regions has one of the first electrodes and one of the second electrodes which are spaced apart.
In the analogous art of providing an active matrix microfluidic platform to manipulate small samples of fluid for chemical, biochemical, or biological assays without moving parts using a two-dimensional matrix array of drive electrodes, Sterling teaches a microfluid detection device wherein the first electrodes and the second electrodes in the plurality of drive sub-circuits are in an array; and 
the substrate which the second electrodes are on has a plurality of regions in an array, and each of the regions has one of the first electrodes and one of the second electrodes which are spaced apart. Specifically, Sterling recites in [0011]  “a microfluidic platform having a microfluidic structure including a two-dimensional matrix array of drive electrodes, row and column driving circuits and a ground electrode and in [0030] that “[t]he microfluidic structure 12 includes an array of drive electrodes 26. In one embodiment illustrated in FIG. 1, the array of drive electrodes 26 takes the form of a two-dimensional matrix array. The two-dimensional matrix of drive electrodes 26 allows movement of the fluids via electrowetting in any direction on the microfluidic structure 12, without dedicated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the matrix array of insulated electrodes of Sterling into the microfluid detection device of Cao for the benefit of allowing movements of fluids while providing less costly to manufacture microfluidic structures that take advantage of well-developed technologies associated with the visual display of information (see [0030]-[0033]).
Regarding claim 11, Cao teaches the microfluid detection device according to claim 7, 
wherein each of the second switching sub-circuits (another driving transistor 231)  comprises: 
a second switching transistor (another driving transistor 231); 
wherein a gate electrode (drain electrode) of the second switching transistor (driving transistor 231) is connected to the second control terminal, a first electrode (driving electrode) of the second switching transistor is connected to the input terminal of the second switching sub-circuit, and a second electrode (source electrode) of the second switching transistor is connected to the output terminal of the second switching sub-circuit (see Figures 1a and 3a). 

Cao does not explicitly teach a microfluid detection device wherein a target hydrophobic layer is made of polytetrafluoroethylene.
In the analogous art of providing an active matrix microfluidic platform to manipulate small samples of fluid for chemical, biochemical, or biological assays without moving parts using a two-dimensional matrix array of drive electrodes, Sterling teaches a microfluid detection device wherein a target hydrophobic layer is made of polytetrafluoroethylene. Specifically, Sterling in [0050] recites that a microfluidic structure 12 may include at least one fluid compatibility layer 118 forming at least a portion of the cavity 106. The fluid compatibility layer 118 is formed of a fluid compatibility material, which is a material having appropriate physico-chemical properties for the fluid or assay of interest. For example, the selected fluid compatibility material should have appropriate hydrophobicity or hydrophilicity to prevent the chemical Solutions from reacting with the fluid compatibility layer 118. From this perspective, it is unlikely that the use of polyimide coatings that are used in LCD systems will be useful for assays of interest. A Teflon or other hydrophobic coating will likely be required”. (Teflon is a brand name for a synthetic chemical called polytetrafluoroethylene (PTFE) which is used to coat a variety of products because it’s waterproof). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluid compatibility material of Sterling into the waterproof/hydrophobic layer of Cao for the benefit of .
Claim 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Govyadinov (US PGpub 2018/0043687).
Regarding claim 13, Cao teaches a microfluid detection system, comprising: 
a microfluid detection device (referred to as a microfluidic system in page 5 and shown in Figure 1) (detection of droplet position and size is carried out using multiple photosensitive detection units, see abstract), and a processing device (referred to as processor 600 in paragraphs 8-10 in page 7), 
wherein the microfluid detection device comprises: 
a first substrate (referred to as an infrabasal plate 200 in page 5 and shown in Figure 1a) and a second substrate (referred to as an upper substrate 100 in page 5 and shown in Figure 1a) facing each other, and a microfluid chamber (which corresponds to drop accommodation space 300 in page 6 and shown in Figure 1a) between the first substrate (infrabasal plate 200) and the second substrate (upper substrate 100); 
the first substrate (infrabasal plate 200) has a plurality of photoelectric sensors (referred to as multiple photosensitive detection units 220 in page 6 and shown in Figure 1a) and an output circuit (referred to as a driver element 230 in page 6 and shown in Figure 1a) connected to the plurality of photoelectric sensors (multiple photosensitive detection units 220), each of the photoelectric sensors (multiple photosensitive detection units 220) is configured to convert an optical signal passing through the second substrate (upper substrate 100) and the microfluid chamber (drop accommodation space 300) to an electrical signal (see 
the processing device (processor 600) is connected to the output circuit (driver element 230) (see Figures 1a and 2a), and the processing device (processor 600) is configured to receive the electrical signal output by the output circuit (driver element 230). 
Cao does not explicitly teach a step of determining the composition of microfluid based on a received electrical signal.
In the analogous art of providing microfluidic optical fluid sensors, Govyadinov teaches a step of determining the composition of a microfluid based on the received electrical signal. Specifically, Govyadinov in [0019] recites that “[a]s the fluid is being pushed and driven through microfluidic channel 24 through the light provided by light emitter 30, the light provided by light emitter 30 may interact differently with different constituents in the fluid. After interacting with the constituents within the fluid, the light may be further transmitted to optical sensor 28 which outputs electrical signals that vary in response to differing characteristics of the received light. Such varying electrical signals are transmitted to electronics, such as a processor, that analyzes the electrical signals to identify characteristics of the fluid, such as particular constituents, constituent counts and constituent sizes”.

Regarding claim 14, Cao teaches a microfluid detection method, applied to a microfluid detection device (referred to as a microfluidic system in page 5 and shown in Figure 1) (detection of droplet position and size is carried out using multiple photosensitive detection units, see abstract), 
wherein the microfluid detection device comprises a first substrate (referred to as an infrabasal plate 200 in page 5 and shown in Figure 1a) and a second substrate (referred to as a upper substrate 100 in page 5 and shown in Figure 1a) facing each other, and a microfluid chamber (which corresponds to drop accommodation space 300 in page 6 and shown in Figure 1a) between the first substrate and the second substrate; 
the first substrate (infrabasal plate 200) has a plurality of photoelectric sensors (referred to as multiple photosensitive detection units 220 in page 6 and shown in Figure 1a) and an output circuit (referred to as a driver element 230 in page 6 and shown in Figure 1a) connected to the plurality of photoelectric sensors (multiple photosensitive detection units 220), each of the photoelectric sensors (multiple photosensitive detection units 220) is configured to convert an optical signal passing through the second substrate and the microfluid chamber to an electrical signal (see paragraph 9 in page 6 which recites that “[w]hen light is irradiated to some photosensitive transistors  221 by drop (i.e. when light passes 
receiving the electrical signal output by the output circuit (driver element 230) (see paragraph 10 in page 6). 
Cao does not explicitly teach the step of determining the composition of a microfluid based on a received electrical signal.
In the analogous art of providing microfluidic optical fluid sensors, Govyadinov teaches a step of determining the composition of a microfluid based on the received electrical signal. Specifically, Govyadinov in [0019] recites that “[a]s the fluid is being pushed and driven through microfluidic channel 24 through the light provided by light emitter 30, the light provided by light emitter 30 may interact differently with different constituents in the fluid. After interacting with the constituents within the fluid, the light may be further transmitted to optical sensor 28 which outputs electrical signals that vary in response to differing characteristics of the received light. Such varying electrical signals are transmitted to electronics, such as a processor, that analyzes the electrical signals to identify characteristics of the fluid, such as particular constituents, constituent counts and constituent sizes”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of determining the composition of a microfluid based on the received electrical signal for the benefit of identifying characteristics of the fluid, such as particular constituents, constituent counts and constituent sizes (see [0019] of Govyadinov).

wherein determining the composition of microfluid based on the received electrical signal comprises: 
determining, according to magnitude of the electrical signal, the composition of the microfluid from a prestored first corresponding relationship (see [0059] of  Govyadinov which recites that “the electronics comprises a memory storing a predetermined lookup table that correlates different electrical signals from photodiode 1102 to different fluid constituent counts and / or different fluid constituent characteristics . In such an implementation, the processing unit identifies fluid constituent counts or fluid constituent characteristics by comparing the electrical signals from photodiode 1102 to the different values in the lookup table”),
wherein the first corresponding relationship is configured to record a corresponding relationship between the magnitude of the electrical signal and the composition of the microfluid, and the magnitude of the electrical signal is voltage magnitude of the electrical signal or the current magnitude of the electrical signal (see [0056] of Govyadinov which recites “[a]s further illustrated by FIG.18 , sensor 1020 is connected to or communicates with analysis electronics 1034. In addition, Govyadinov teaches that Output 1032 comprises a device by which the results of analysis of the liquid by electronic 1034 are presented and / or stored … In one implementation , output 1032 comprises a memory , wherein data from the sensing an analysis of the liquid that flows through micro fluidic channel 1024 is stored”, see [0056]).

a plurality of first switching sub-circuits (which corresponds to a driving transistor 231 in paragraphs 6-7 and shown in Figure 1a of Cao) in a one-to-one correspondence with the plurality of photoelectric sensors (multiple photosensitive detection units 220) (see paragraph 3 in page 6 of Cao), 
wherein each of the first switching sub-circuits (driving transistor 231) has an input terminal, an output terminal, and a first control terminal, and the input terminal of the first switching sub- circuit is connected to the corresponding photoelectric sensor (photosensitive detection units 220) (see Figure 2a where a gate electrode of the photosensitive transistor 221 is coupled to a first scan signal line Sl, a source electrode of the photosensitive transistor 221 is coupled to a first power  supply voltage signal line VDl, and a drain electrode of the photosensitive transistor 221 is coupled to a source electrode of the first gating transistor 222. A gate electrode of the first gating transistor 222 is coupled to a second scan signal line S2, and a drain electrode of the first gating transistor 222 is coupled to a read signal line Readline) (see paragraph 5 in page 6 of Cao); and 
the method further comprises: 
providing a control signal to the first control terminal, to enable the first switching sub-circuit (driving transistor 231) to output the electrical signal obtained by the corresponding photoelectric sensor (multiple photosensitive detection units 220) from the output terminal of the first switching sub-circuit (driving transistor 
Regarding claim 17, the combination of Cao and Govyadinov teaches the microfluid detection method according to claim 14, 
wherein the microfluid detection device (referred to as a microfluidic system in page 5 and shown in Figure 1 of Cao) (detection of droplet position and size is carried out using multiple photosensitive detection units, see abstract), further comprises at least one of a first hydrophobic layer 110 and a second hydrophobic layer 200, and a drive circuit (driver element 230), wherein the first hydrophobic layer 100 is on a side surface, close to the microfluid chamber (which corresponds to drop accommodation space 300), of the first substrate (infrabasal plate 200) and the second hydrophobic layer 200 is on a side surface, close to the microfluid chamber (drop accommodation space 300), of the second substrate (upper substrate 100); and
the method further comprises: 
controlling the drive circuit to generate an electric field acting on a target hydrophobic layer, wherein the target hydrophobic layer is configured to change in hydrophobicity under the action of the electric field, to drive the microfluid to move within the microfluid chamber (see paragraph 1 of page 9 of Cao which recites that “driving electricity Caus[es] electrical potential difference between pole 230 and public electrode 400, so as to influence the angle of throat [static contact] of drop, [a change in] the surface tension of drop occurs Change, so as to realize the movement of drop, reach the purpose of control liquid drop movement track) (see paragraph 1 in page 9 of Cao),

Regarding claim 18, the combination of Cao and Govyadinov teaches the microfluid detection method according to claim 14, further comprising: 
determining, based on the electrical signal, at least one piece of the following information: a position, height, and a volume of the microfluid (see paragraph  8 in page 7 of Cao which recites determine droplet position and size, with The path of drop setting is compared, and determines the driver element 230 and drive signal of required control” and paragraph 9 in page 7 of Cao which recites “the computer end (PC ends) being connected with FPGA can also be increased as needed, with Position and size to drop carry out real-time display”).
Regarding claim 19, Cao teaches a processing device (referred to as a processor 600 in Cao), comprising: 
a processor 600; and 
a memory configured to store instructions executable by the processor (see paragraph 11 in page 7 in Cao), 
wherein the processor is configured to implement the method according to claim 14.
In addition,  Govyadinov likewise teaches a processing device comprising: 
a processor (see [0019]) and 
a memory (see [0056] which recites that “output 1032 comprises a memory, wherein data from the sensing an analysis of the liquid that flows through micro fluidic channel 1024 is stored” configured to store instructions executable by the 
Regarding claim 20, the combination of Cao and Govyadinov teaches a computer readable storage medium, capable of implementing the method according to claim 14 when instructions in the computer readable storage medium are executed by a processor (see paragraph 10 in page 7 of Cao which recites “the computer end (PC ends) being connected with FPGA can also be increased as needed, with Position and size to drop carry out real-time display”). Furthermore [0057] of Govyadinov recites that “in one implementation , electronics 1034 , following instructions contained in a non-transitory computer - readable medium or memory , analyzes signals received from photodiodes 1102 to identify a count or number of a particular constituent or cells in the liquid or fluids flowing within microfluidic channel 1024”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               

	/JENNIFER WECKER/         Primary Examiner, Art Unit 1797